 Case 2:19-cv-02820-RJD-JO Document 1 Filed 05/13/19 Page 1 of 5 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 DAVID PLASTIK,

                               Plaintiff,                     Docket No. 2:19-cv-2820

        - against -                                           JURY TRIAL DEMANDED


 WESTBURY MUSIC FAIR, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff David Plastik (“Plastik” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Westbury Music Fair, Inc. (“Westbury” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of English singer and songwriter David Bowie, owned and registered by

Plastik, a professional photographer. Accordingly, Plastik seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
 Case 2:19-cv-02820-RJD-JO Document 1 Filed 05/13/19 Page 2 of 5 PageID #: 2




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Plastik is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 5455 S. Fort Apche Road

#108-109, Las Vegas, Nevada 89148.

       6.      Upon information and belief, Westbury is a domestic business corporation

organized and existing under the laws of the State of New York, with a place of business at 960

Brush Hollow Road, Westbury, New York 11590. Upon information and belief, Westbury is

registered with the New York State Department of Corporations to do business in New York. At

all times material hereto, Westbury has owned and operated a website at the URL:

www.WestburyMusicFair.org (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Plastik photographed English singer and songwriter David Bowie (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Plastik is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-114-398.

       B.      Defendant’s Infringing Activities
 Case 2:19-cv-02820-RJD-JO Document 1 Filed 05/13/19 Page 3 of 5 PageID #: 3




          10.   Westbury is running the Photograph on the Website to sell tickets to a David

Bowie Tribute. See: http://www.westburymusicfair.org/events/david-bowie/#.XNoxjNNKhBz. A

true and correct copy of Photograph on the Website and a screenshot of the Photograph on the

Website are attached hereto as Exhibit B.

          11.   Westbury did not license the Photograph from Plaintiff for its Website, nor did

Westbury have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Westbury infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Westbury is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Westbury

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
 Case 2:19-cv-02820-RJD-JO Document 1 Filed 05/13/19 Page 4 of 5 PageID #: 4




       17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Westbury be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       May 13, 2019
                                                              LIEBOWITZ LAW FIRM, PLLC
Case 2:19-cv-02820-RJD-JO Document 1 Filed 05/13/19 Page 5 of 5 PageID #: 5




                                              By: /s/Richard Liebowitz
                                                   Richard P. Liebowitz
                                              11 Sunrise Plaza, Suite 305
                                              Valley Stream, NY 11580
                                              Tel: (516) 233-1660
                                              RL@LiebowitzLawFirm.com

                                              Attorneys for Plaintiff David Plastik
